The Surrogate.
It appears, from the statement of *285facts agreed upon by the counsel for the respective parties to this proceeding, that the executors have made partial distribution of the assets of the estate among some of the persons entitled. For the purposes of such distribution, they purchased government securities, on account of certain trusts specified in the will.
In making these purchases, they paid about $550 for the services of a broker. It is not disputed that the sum was properly expended. I think that the disbursement should be charged against the principal of the fund on account of which it was incurred. The application of any part of the residue to the purpose, in the absence of an authorization by the testator would be unwarranted, and would prevent the equal distribution of the residue for which the will provides.
The executors were justified in investing the trust funds in the securities in question, even though that investment involved purchasing such securities at a premium. The loss incurred by calling them in for redemption is such a loss as, under the circumstances, should fall on the principal of the trust fund (Townsend v. U. S. Trust Co., 3 Redf.,223; Farwell v. Tweddle, 10 Abb. N. C., 94).
Such principal should be credited with the bonus of interest allowed by the government. This bonus was not “dividends,” “issues” or £6profits” of the investment, within the meaning of the provision of the will in this regard.
Decreed accordingly.